      Case 3:19-cv-00365 Document 11 Filed on 12/18/19 in TXSD Page 1 of 4




                                     December 18, 2019

Hon. Andrew M. Edison
United States Magistrate Judge
Southern District of Texas - Galveston Division
601 Rosenberg, Seventh Floor
Galveston, TX 77550

VIA ECF

Re:    Texas, et al. v. Azar, et al. , Case No. 3:19-cv-00365

Dear Judge Edison,
We represent Plaintiffs in the above matter. Pursuant to this Court’s Court Procedure 6(B)
we write to request a pre-motion conference seeking leave to file a motion for partial
summary judgment against Defendants U.S. Department of Health and Human Services
(HHS), Secretary Alex M. Azar, II, and the United States. This letter summarizes the bases
for such a motion.
Plaintiffs conferred with Defendants regarding the relief sought on December 17, 2019.
Counsel for Defendants stated on December 18, 2019 that they oppose Plaintiffs’ request to
file a summary judgment motion before they have had an opportunity to respond to the
Complaint. Plaintiffs do not believe that a conference will eliminate either this disagreement
or the need for their summary judgment motion given the constitutional and statutory claims
at issue, but will be ready to participate if a conference is called.
Plaintiffs’ complaint. Plaintiffs filed suit on October 31, 2019, challenging an HHS
regulation codified at 45 C.F.R. 75.300. This regulation (Section 75.300) imposes unlawful
restrictions on federal Title IV-E programs, threatening the loss of funding for
noncompliance.
Texas receives Title IV-E funds and administers programs that distribute these funds to
eligible foster care and adoption service providers. Several faith-based providers receive Title
IV-E funding through the Texas Department of Family and Protective Services (DFPS) to
provide services. Some faith-based providers are religiously limited to certifying potential
foster care or adoptive parents of shared beliefs or traditional family structures. Section
75.300 requires these faith-based organizations to abandon their religious beliefs as a
condition of receiving Title IV-E funding. And forcing them to abandon their beliefs would
directly contradict Texas law, which expressly protects religious organizations ability to
participate in these programs. See 2 Tex. Hum. Res. Code 45.
Reinvigorating Catholic foster care is a priority for the Catholic Church in Texas. The
Archdiocese of Galveston-Houston would like to serve foster children in need but has been
      Case 3:19-cv-00365 Document 11 Filed on 12/18/19 in TXSD Page 2 of 4




deterred from providing foster care services in conjunction with the State of Texas by
Section 75.300.
Creating a new foster care ministry would require a substantial investment of time, money,
and agency capital. Were Section 75.300 enforced either by HHS or indirectly through
litigation or other administrative action, this investment would be lost. The Archdiocese is
also concerned that any action seen as in violation of Section 75.300 could be cited as the
basis for future enforcement actions (including by a later administration), or as part of a legal
challenge to HHS’s current non-enforcement of this requirement.
Section 75.300 violates the First Amendment. Under the Free Exercise Clause, a law
burdening religious exercise is subject to strict scrutiny if it is not “neutral” and “generally
applicable.” Emp’t Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 880 (1990). Section
75.300 is neither neutral nor generally applicable. First, the regulation gives the government
discretion to grant individualized exemptions, sufficient to trigger strict scrutiny. See 45
C.F.R. 75.102(b); Blackhawk v. Pennsylvania, 381 F.3d 202, 207, 210 (3d Cir. 2004) (Alito, J.).
Second, HHS has permitted categorical exemptions to Section 75.300 by exempting any
subgrantee in the South Carolina foster care program from the religious non-discrimination
requirement. See Fraternal Order of Police Newark Lodge No. 12 v. City of Newark, 170 F.3d 359,
365 (3d Cir. 1999) (Alito, J.). Third, HHS has selectively enforced this regulation by granting
South Carolina’s request for an accommodation while taking no action on Texas’ identical
request. See Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 309 F.3d 144, 156–57 (3d Cir. 2002).
Finally, Section 75.300 is not neutral because its prior enforcement has favored religious
beliefs limiting an entity’s ability to certify applicants from certain large faith traditions over
religious beliefs that define a traditional understanding of marriage.
Section 75.300 fails the strict scrutiny standard. HHS cannot put forward an interest “of the
highest order” that would explain why it is necessary to apply this regulation to the
Archdiocese. Nor has HHS consistently enforced this regulation; instead, it has initiated the
process of revising the regulation’s provisions, and previously granted an exemption to
South Carolina entities. Further, HHS has no interest in eliminating, as invidious
discrimination, religious beliefs affirmed by the Supreme Court as grounded in “decent and
honorable religious or philosophical premises,” Obergefell v. Hodges, 135 S. Ct. 2584, 2602
(2015). That is particularly so where enforcement will reduce, not expand, the number of
available foster homes.
Forcing the Archdiocese to comply with Section 75.300 is not the least restrictive means
available for the government to further its alleged interests. Eliminating Section 75.300
better serves HHS’s stated goal of maximizing the number of potential foster and adoption
families—both LGBTQ families that seek out agencies consistent with their values, and those
families that seek out certain religious foster agencies precisely because of their religious beliefs.
Section 75.300 violates the Religious Freedom Restoration Act. RFRA provides that a
“[g]overnment shall not substantially burden a person’s exercise of religion” unless that
government can satisfy strict scrutiny. 42 U.S.C. § 2000bb-1(a)–(b). Section 75.300

                                                  2
     Case 3:19-cv-00365 Document 11 Filed on 12/18/19 in TXSD Page 3 of 4




substantially burdens the Archdiocese’s religious beliefs by preventing it from providing any
foster care ministry consistent with its sincere religious beliefs. HHS has acknowledged that
this regulation burdens substantially similar beliefs of other faith-based agencies. Section
75.300 is subject to the same strict scrutiny analysis applied above, and fails to satisfy it for
the same reasons.
Section 75.300 violates the Administrative Procedure Act. Section 75.300 violates the
APA for three reasons. See 5 U.S.C. § 706(2). First, the regulation contradicts and
undermines the federal statutes governing Title VI-E funding. Second, HHS’s claimed
statutory authority did not allow promulgation of the SOGI Rule. And third, HHS acted
arbitrarily and capriciously in passing Section 75.300 because its reasoning is internally
inconsistent and because the agency failed to consider the best interests of children and
religious liberty when enacting this rule.
Injunctive and declaratory relief is warranted. Section 75.300 irreparably injures children
in foster care by preventing qualified providers from partnering with DFPS. And
infringement of First Amendment freedoms, and RFRA rights, are traditional irreparable
injuries subject to injunctive relief. The balance of hardships and the public interest both
support an injunction based on the above violations of law, where an injunction will better
serve HHS’s interests than Section 75.300 itself.
For economy, Plaintiffs plan to seek the above relief by a joint motion, requesting leave to
file an overlong motion. At the Court’s preference, Plaintiffs may also proceed by two
separate motions of ordinary length.


Respectfully submitted,

 /s/ Eric C. Rassbach                                /s/ Will Thompson
 ERIC C. RASSBACH                                    WILLIAM T. THOMPSON
 Senior Counsel                                      Special Counsel for Civil Litigation
 Texas Bar No. 24013375                              Texas Bar No. 24088531
 erassbach@becketlaw.org                             Will.Thompson@oag.texas.gov
 Becket Fund for Religious Liberty                   Special Litigation Division
 1200 New Hampshire Ave NW                           P.O. Box 12548
 Suite 700                                           Austin, Texas 78711-2548
 Washington, DC 20003

 Attorney for Archdiocese of Galveston-Houston       Attorney for Texas and DFPS




                                                 3
     Case 3:19-cv-00365 Document 11 Filed on 12/18/19 in TXSD Page 4 of 4




                            CERTIFICATE OF SERVICE

I hereby certify that on December 18, 2019, the foregoing document was served on all
counsel of record via the Court’s ECM/CF system and was served via email on the
following attorneys representing Defendants per Fed. R. Civ. P. 5(b):

      Mr. Benjamin T. Takemoto
      Trial Attorney
      U.S. Department of Justice, Civil Division, Federal Programs Branch
      P.O. Box 883, Ben Franklin Station, Washington, DC 20044
      btakemot@civ.usdoj.gov

      Ms. Michelle Bennett
      Assistant Branch Director
      U.S. Department of Justice, Civil Division, Federal Programs Branch
      P.O. Box 883, Ben Franklin Station, Washington, DC 20044
      mbennett@civ.usdoj.gov


                                                /s/ Eric C. Rassbach
                                                Eric C. Rassbach




                                            4
